Exhibit 10.111 AGREEMENT OF SALE AND PURCHASE THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”)is made and entered into as of this 25th day of April, 2007 (the “Effective Date”), by and between GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”), and SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company (“Buyer”). In consideration of the mutual agreements contained in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller agrees to sell, and Buyer desires to purchase, the Property described below, for the Purchase Price and upon the terms and conditions set forth below: ARTICLE 1 CERTAIN DEFINITIONS AND FUNDAMENTAL PROVISIONS This Article 1 sets forth certain definitions and fundamental provisions for purposes of this Agreement. 1.1 “Additional Deposit”means One Million Five Hundred Thousand Dollars ($1,500,000.00). Upon receipt by the Title Company, the Additional Deposit shall be deemed included in the Deposit for all purposes under this Agreement. 1.2“Buyer’s Address” means: Somera Capital Management, LLC 1901 Pennsylvania Avenue NW, Suite 804 Washington, D.C. 20006 Attn: Tom Falatko Tel: (202) 828-9500 Fax: (202) 828-9585 With a copy to: Stroock & Stroock & Lavan LLP 2029 Century Park East, 18th Floor Los Angeles, CA 90067 Attn: Chauncey M. Swalwell Tel: (310) 556-5945 Fax: (310) 407-6445 Somera Capital Management, LLC 222 N. Sepulveda Boulevard Suite 2375 El Segundo, CA 90245 Attn: Steve Plenge Tel: (310) 641-8060 Fax: (310) 641-8805 1.3 “Close” or “Closing”means confirmation by the Title Company that it has received and is in a position to deliver to Buyer all of the documents to be delivered by Seller pursuant to Section 4.3 of this Agreement, and has received and is in a position to deliver to Seller all of the funds and documents to be delivered by Buyer pursuant to Section 4.4 of this Agreement. 1.4 “Closing Date” means not later than June 14, 2007, subject to extension as provided in Section 4.2 (or any other date which is approved in writing by both Buyer and Seller). 1.5 “Contracts” means all assignable service, supply, maintenance and construction contracts, if any, relating to the Real Property or Personal Property, a list of which is attached hereto as Exhibit A. Seller agrees to terminate at Closing all Contracts that Buyer wishes to terminate and which by their terms can be terminated without cause upon notice from Seller. Notwithstanding the foregoing, if Seller reasonably believes any Contract is necessary for its management of the Property pursuant to the Management Agreement (as provided in Section 4.11 below), Buyer agrees such Contract shall not be terminated until the expiration of the Management Agreement. 1.6 “Deposit” means Fifty Thousand Dollars ($50,000.00). Seller shall not be obligated to account to Buyer for any interest earned on the Deposit. 1.7 “Effective Date” means the date of mutual execution of this Agreement. 1.8 “Improvements” means all structures, improvements and fixtures located on the Land. 1.9 “Intangible Property” means all assignable intangible personal property, if any, owned by Seller on the Closing Date, including the right to use the current names, logos, trademarks and trade names of the Real Property (but not of the Seller or their affiliates, parents or subsidiaries) and all licenses, permits and certificates of occupancy issued by governmental authorities relating to the use, maintenance, occupancy and/or operation of the Real Property and Personal Property. 1.10 “Land” means that certain land more particularly described on Exhibit B attached hereto, together with all right, title and interest of Seller in and to all easements in or upon such land and all other rights and appurtenances belonging or in anywise pertaining to such land. 1.11 “Leases” means any tenant leases, licenses, or other agreements directly affecting the occupancy of the Real Property on the Closing Date. 1.12 “Personal Property” means all fixtures, furniture, carpeting, draperies, appliances, building supplies, equipment, machinery, inventory, and other tangible items of personal property owned by Seller and affixed, attached to, placed or situated upon the Real Property and used in connection with the ownership of the Real Property, a list of which is attached hereto as Exhibit C. Personal Property does not include any items of personal property which are either (a) leased to Seller, or (b) owned by third parties or Tenants. 1.13 “Property” means, collectively, the Real Property, and all of Seller’s right, title and interest, if any, in the Contracts, the Intangible Property, the Leases, the Personal Property and the Security Deposits, as such terms are defined below. 2 1.14 “Purchase Price” means One Hundred Forty-four Million Seven Hundred Thousand Dollars ($144,700,000.00). 1.15 “Real Property” means that land and improvements commonly known as “University Mall” in Tampa, Florida, and located upon that real property described in Exhibit B. 1.16 “Security Deposits” means all refundable security deposits of tenants at the Property (the “Tenants”), if any, held by and in the possession of Seller. 1.17 “Seller Address” means: c/o Glimcher Properties Limited Partnership 150 East Gay St. Columbus, Ohio 43215 Attn: Kim A. Rieck Senior Vice President Facsimile No.: (614) 621-8863 Telephone No.: (614) 887-5621 With copies to: c/o Glimcher Properties Limited Partnership 150 East Gay St. Columbus, Ohio 43215 Attn: Neil Van Winkle Senior Counsel Facsimile No.: (614) 621-8863 Telephone No.: (614) 887-5621 1.18 “Title Company” means Flagler Title Company, as agent for First American Title Insurance Company, whose address is: Flagler Title Company 5 Harvard Circle Suite 110 West Palm Beach, FL 33409 Attention Roger C. Gamblin, President Facsimile No.: (561) 686-5039 Telephone No.: (561) 798-0400 ARTICLE 2 CONSIDERATION 2.1 Purchase Price. The Purchase Price to be paid by Buyer to Seller for the sale and conveyance of the Property is specified in Section 1.14, and shall be paid to Seller as follows: 2.1.1 Five Million Dollars ($5,000,000.00) of the Purchase Price shall be paid to Seller at Closing in the form of an unsecured promissory note in the form of Exhibit O (“Note”). The maker of the Note shall be the owner of one hundred percent (100%) of the equity interests in (i) the special purpose entity to which the Property shall be conveyed at Closing, or (ii) if 3 Buyer’s first mortgage lender requires that a portion of Buyer’s first mortgage loan be recast as a mezzanine loan, then the special purpose entity that is the mezzanine borrower; and 2.1.2 The balance of the Purchase Price, after adjustments and credits, shall be paid to Seller at Closing by wire transfer in immediately available federal funds, which funds must be delivered in a manner to permit Title Company to deliver good funds to the Seller or its designee on the Closing Date. 2.2 Deposit. On or prior to the date that is two (2) business days following the Effective Date, Buyer shall deposit the Deposit in escrow with the Title Company, by wire transfer. The Deposit shall be non-refundable to Buyer except in the event of a default by Seller. 2.3 Additional Deposit. If Buyer gives the Notice of Intention to Proceed (as defined in Section 3.5 of this Agreement) to Seller, then within one (1) business day after the date the Notice of Intention to Proceed is given to Seller Buyer shall deposit the Additional Deposit in escrow with the Title Company, by wire transfer. The Additional Deposit shall thereupon be deemed part of the Deposit and shall be non-refundable to Buyer except in the event of a default by Seller, or the failure of an express condition precedent in this Agreement to Buyer’s obligation to close on the purchase of the Property. 2.4 Disposition of Deposit. If the transaction contemplated hereby is consummated in accordance with the terms and provisions hereof, the Deposit shall be paid to Seller and credited against the Purchase Price at Closing. If this Agreement is terminated either automatically or by either Seller or Buyer as specifically set forth in this Agreement, Title Company shall deliver the Deposit to the party hereto entitled to same pursuant to the applicable terms of this Agreement pertaining to such termination. ARTICLE 3 CONDITIONS PRECEDENT; INSPECTION AND TITLE 3.1Buyer’s Inspections. 3.1.1 Inspections, Tests and Studies. Seller shall permit Buyer and its authorized agents and representatives to enter upon the Real Property at all reasonable times (and upon prior written notice to Seller) during normal business hours to inspect and conduct tests and studies of the Real Property. Buyer shall not (i) make any intrusive physical testing (environmental, structural or otherwise) at the Property (such as soil borings, water samples and the like) without Seller’s prior written consent, or (ii) conduct tenant interviews at the Property, without Seller’s prior written consent, not to be unreasonably withheld or delayed. Buyer shall notify Seller, in writing, of its intention, or the intention of its agents or representatives, to enter the Real Property at least twenty-four (24) hours prior to such intended entry. At Seller’s option, the Seller may be present for any inspection, test or study. Buyer shall bear the cost of all inspections, tests and studies. 3.1.2 Buyer’s Delivery of Information to Seller. As additional consideration for the transaction contemplated herein, Buyer agrees that if it does not Close on the purchase of the Property it will, at Buyer’s expense, provide to Seller promptly upon Seller’s written request 4 copies of any and all reports, tests, studies and test results prepared by third parties for Buyer with respect to the Property owned by Seller, including, without limitation, those involving the structural, geologic, environmental or other condition of or relating to the Property (collectively, “Buyer’s Information”). Seller hereby acknowledges that Buyer has not made and does not make any warranty or representation regarding the truth or accuracy of any Buyer’s Information. 3.2 Document Review. 3.2.1 Documents. Buyer acknowledges that Seller has, prior to the Effective Date, delivered to Buyer the documents and materials regarding the Property set forth on Exhibit Dhereto. All documents and property records delivered to, made available to, copied and/or reviewed by Buyer pursuant to this Section 3.2 (including the Leases and Contracts, if any) shall sometimes be referred to collectively herein as the “Documents”. Notwithstanding anything in this Agreement to the contrary, Seller shall have no obligation to make available to Buyer, and Buyer shall have no right to inspect or make copies of, any of the Excluded Documents. As used herein, “Excluded Documents” shall mean any documents involving Seller’s financing or refinancing of the Property, any purchase and escrow agreements and correspondence pertaining to Seller’s acquisition of the Property, any documents pertaining to the potential acquisition of the Property by any past or prospective purchasers, any third party purchase inquiries and correspondence, appraisals of the Property, internal budgets or financial projections, and any other internal documents. 3.2.2 Confidential Information. Buyer acknowledges that it will have access to and the Documents include nonpublic information of Seller and its affiliates, including, without limitation, lists of existing and potential tenants, leases, agreements and understandings with tenants and suppliers, the information supplied by or on behalf of Seller pursuant to this Article 3 and business and financial information, as well as information obtained from inspections of the Property (all such information collectively, “Confidential Information”). Therefore, Buyer agrees to (i) keep confidential all Confidential Information of Seller and its affiliates, (ii) not disclose any portion of the Confidential Information in any manner without the prior written consent of Seller, and (iii) use, and permit its representatives to use, Confidential Information exclusively in connection with the transaction contemplated by this Agreement or the operation of the Property after the Closing; provided, however, that if Buyer or any of its representatives believes it is required by applicable law to disclose any Confidential Information, Buyer may make such disclosure, but will promptly inform Seller and shall limit the disclosure to that which is required by applicable law. For purposes of this Section, Confidential Information shall not include information that is generally available to the public, or was known to Buyer prior to the disclosure, or was independently developed by Buyer. Notwithstanding the foregoing, Buyer may disclose Confidential Information to prospective lenders, prospective tenants, Buyer’s investors or prospective investors, Buyer’s attorneys, accountants and other advisers and consultants, and to Buyer’s employees and agents with a need to know, provided at the time of making such disclosure to any such third party, Buyer advises the third party of this confidentiality provision and that such third party is bound by this confidentiality provision. 3.2.3 Neither Seller nor Buyer shall make any press release, public statement, or other announcement regarding this Agreement or the transactions contemplated hereby without the prior approval of the other party; provided, however, that if in its sole judgment Seller 5 determines that a disclosure of the material terms of this Agreement is required by applicable securities regulations it shall have the right to make such disclosure. 3.2.4 Return of Documents. Buyer shall return to GPLP all originals of the Documents received by Buyer, together with all of Buyer’s Information not previously delivered to GPLP, if Buyer does not Close on the purchase of the Property. 3.2.5 No Representation or Warranty By Seller. Buyer acknowledges that many of the Documents were prepared (a) by third parties other than Seller, and/or (b) prior to Seller’s ownership of the Property. Buyer further acknowledges, confirms, and agrees that, except as expressly set forth in Section 5.6 of this Agreement: (i) neither Seller nor any of its partners, agents, employees or contractors has made any warranty or representation regarding the truth, accuracy or completeness of any of the Documents or the source(s) thereof, and Buyer has not relied on the truth or completeness of the Documents, and (ii) Seller has not undertaken any independent investigation as to the truth, accuracy or completeness of the Documents and is providing the Documents or making the Documents available to Buyer solely as an accommodation to Buyer. 3.3 Title. Buyer acknowledges and agrees that it has received from the Title Company: (i) a commitment by First American Title Insurance Company to issue an owner’s policy of title insurance, last revised April 24, 2007 (the “Commitment”) for the real property, issued through the Title Company; (ii) a photocopy of all documents (“Title Documents”)describing all Schedule B title exceptions shown on the Commitment; and (iii) a pro forma owner’s policy of title insurance, issued April 24, 2007, by the Title Company as agent for First American Title Insurance Company, in the form of Exhibit P (the “Pro Forma”). Buyer hereby approves the Pro Forma, and waives the right to object to any matters disclosed on the Pro Forma (“Permitted Exceptions”). Seller shall satisfy, without cost or expense to Buyer, the following requirements set forth in Schedule “B” - Section 1 of the Commitment: requirements 1.a. (subject to the proviso in Section 4.3.1), 2, through 6, 8., 9., 10., 12., 17. and 18. Buyer shall satisfy, without cost or expense to Buyer, the following requirements set forth in Schedule “B” - Section 1 of the Commitment: requirements 11. and 13. through 15. Buyer and Seller agree that (i) all non-delinquent property taxes and assessments (subject to prorations and adjustments pursuant to Section 4.5), and (ii) all matters approved by Buyer in writing, or created by or on behalf of Buyer, including, without limitation, any documents or instruments to be recorded as part of any financing for the acquisition of the Property by Buyer, shall also constitute Permitted Exceptions. Seller shall discharge at or prior to Closing any mortgages or deeds of trust, and discharge or otherwise provide security to the Title Company sufficient to remove from Buyer’s Owner’s Policy, as such term is hereinafter defined, at Closing any other liens for liquidated amounts (collectively, “Non-Discretionary Defects”). Notwithstanding the preceding at the Closing, Seller shall pay in full (or otherwise discharge) all liens (other than liens for taxes and assessments not yet due and payable) that are recorded against the Real Property. 3.4 Inspection Obligations. 3.4.1 Buyer’s Responsibilities. In conducting any investigations, inspections, tests and studies of the Property and/or Documents, Buyer and its agents and representatives shall: (i) comply with all terms of the Leases regarding entry rights and obligations of third 6 parties and not disturb the tenants or interfere with their use of the Property pursuant to the Leases; (ii) not interfere with the operation, use and maintenance of the Property; (iii) not damage any part of the Property or any personal property owned or held by any tenant or any third party; (iv) not injure or otherwise cause bodily harm to Seller or any of its partners, agents, contractors and employees, or any tenant or other third party; (v) maintain commercial general liability (occurrence) insurance in the amount of Two Million Dollars ($2,000,000) and on terms otherwise satisfactory to Seller covering any accident arising in connection with the presence of Buyer, its agents and representatives on the Real Property and shall deliver a certificate of insurance verifying such coverage to Seller prior to any entry upon the Real Property; (vi) promptly pay when due the costs of all tests, investigations, studies and examinations done with regard to the Property; (vii) not permit any liens to attach to the Property by reason of the exercise of its rights hereunder; and (viii) fully restore the Real Property and Personal Property to the condition in which the same was found before any such inspections, tests or studies were undertaken. 3.4.2 Buyer’s Indemnity. Buyer shall indemnify, defend, protect and hold Seller and its agents, employees and contractors harmless from and against any and all liens, claims, losses, liabilities, damages, costs, expenses, causes of action and expenses (including reasonable attorneys’ fees and court costs) arising out of (i) Buyer’s inspections, tests and/or studies of the Property and Documents, and/or (ii) any violation by Buyer of the provisions of this Article 3; provided, however, that Buyer shall have no obligation to indemnify Seller with respect to matters discovered, but not caused by Buyer. Notwithstanding any provision to the contrary contained in this Agreement, Buyer’s obligations and indemnity set forth in Sections 3.2, 3.4 and shall survive the Closing or earlier termination of this Agreement and shall not be merged with the Deed (as defined below) or any other Closing documents. 3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 18, 2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with the closing on the purchase of the Property ("Notice of Intention to Proceed”) and, within one (1) business day after such delivery, deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not give the Notice of Intention to Proceed on or before May 18, 2007 and pay the Additional Deposit to the Title Company within one (1) business day after such delivery, this Agreement shall automatically terminate, the Deposit shall be paid to Seller and thereafter the parties shall have no further liabilities under this Agreement except pursuant to the obligations and indemnity set forth in Sections3.2, 3.4 and 3.6 Estoppel Certificates. 3.6.1 On or before May 24, 2007, Seller shall forward an estoppel certificate to all Property tenants, substantially in the form of Exhibit Eattached to this Agreement (or the agreed form of estoppel that is attached to a Property tenant’s lease) containing information that is consistent with the information set forth in the applicable tenant lease and the Rent Roll (as defined in Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed tenant estoppel certificates from all of the then-current Property tenants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the tenant estoppel certificates, provided, however, that it shall be a condition precedent to Buyer’s obligation to purchase the 7 Property (which may be waived by Buyer) that at least three (3) business days prior to the Closing Date, Seller shall have delivered to Buyer an executed tenant estoppel certificate, not disclosing any material variance with the information forth in the applicable tenant lease and the Rent Roll, and not alleging any material, uncured default of Seller under such lease (an “Acceptable Tenant Estoppel”) for (a) tenants occupying not less than seventy-five (75%) of the inline leased square footage of the Property; and (b) one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant leasing 25,000 square feet or more of floor space on the Property) (the “Required Tenant Estoppels”). Notwithstanding anything herein to the contrary, if that Seller has been unable to obtain (and deliver to Buyer) the Required Tenant Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required Tenant Estoppel condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required Tenant Estoppels. 3.6.2 On or before May 24, 2007, Seller shall forward to each owner of stores adjoining the Improvements (a “Major Occupant”) an estoppel certificate with respect to any reciprocal easement agreement entered into by such Major Occupant in a form reasonably acceptable to Buyer, containing information that is consistent with the reciprocal easement agreement, and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed estoppel certificates (the “REA Estoppel Certificates”) from all of the then-current Major Occupants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the Estoppel Certificates, provided, however, that it shall be a condition precedent to Buyer’s obligation to purchase the Property (which may be waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not disclosing any material variance with the information forth in the reciprocal easement agreement and not alleging any material, uncured default of Seller under such reciprocal easement agreement (the “Required REA Estoppels”). Notwithstanding anything herein to the contrary, if Seller has been unable to obtain (and deliver to Buyer) all Required REA Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required REA Estoppels condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required REA Estoppels. 3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants any subordination, non-disturbance and attornment agreements (“SNDAs”) that Buyer’s lender requests; provided, however, that in no event shall Seller be in default hereunder for its failure to obtain all or any SNDA and it shall not be a condition precedent to Buyer’s obligation to purchase the Property that Seller or Buyer obtain any such SNDA. ARTICLE 4 ESCROW AND CLOSING 4.1 Opening. An escrow (the “Escrow”)shall be opened with Title Company by delivering a fully executed copy of this Agreement to Title Company at the Title Company’s address specified in Section 1.18. Buyer and Seller also agree to execute (a) any additional or 8 supplementary instructions as may be necessary to close the transaction contemplated hereby, and (b) Title Company’s standard or pre-printed escrow instructions, but only to the extent all of the same are consistent with this Agreement; provided however, any such additional, supplementary and/or pre-printed or standard instructions shall not supersede or conflict with this Agreement, and any such conflict shall be governed by the terms of this Agreement. 4.2 Closing Date. The Closing shall occur through Escrow on the Closing Date. At buyer’s election, Buyer may postpone the Closing Date from June 14, 2007 to June 28, 2007 by causing the following to occur on or before June 13, 2007: (i) delivery to Seller of Buyer’s Notice of its election to postpone Closing; and (ii) payment into escrow with the Title Company, by wire transfer, of the sum of One Million Dollars ($1,000,000.00)(the “Second Additional Deposit”). Upon receipt by the Title Company, the Second Additional Deposit shall be deemed included in the Deposit for all purposes under this Agreement. 4.3 Seller’s Deliveries. Prior to the Closing Date, Seller shall deliver to Title Company the following: 4.3.1 Deed in the form attached hereto as Exhibit F(the “Deed”), executed and acknowledged by Seller, conveying title to the Real Property owned by Seller to Buyer, subject only to the Permitted Exceptions; provided, however, if Buyer and Seller shall in their sole discretion agree to do so, they shall cooperate in the transfer of ownership of the Property as follows: a new special purpose limited liability company (“New LLC”)shall be formed by Seller into which title to the Property shall be conveyed at Closing, and all of the interests in such New LLC shall be transferred to Buyer at Closing; 4.3.2 Two (2) counterpart originals of a bill of sale and general assignment in the form attached hereto as Exhibit G(the “Bill of Sale”), executed by Seller as to the Personal Property; 4.3.3 Certification required by the Foreign Investors Real Property Tax Act, as amended, and any similar state statute or regulation (the “Non-Foreign Certificate”), executed by Seller; 4.3.4 A certified rent roll; 4.3.5 Two originals of that certain Guaranty of Theatre Lease Obligations in the form attached hereto as Exhibit H; 4.3.6 Two originals of that certain Guaranty of Contract Obligations executed by Glimcher Properties Limited Partnership (“GPLP”) in the form attached hereto as Exhibit N; 4.3.7 Seller’s reaffirmation of its representations and warranties under Section 5.6 of this Agreement; provided, however, that the Rent Roll at Closing may contain changes due to matters approved by Buyer, deemed approved by Buyer, or for which Buyer’s approval was not necessary; and 4.3.8 Such other documents as may be reasonably required by Title Company in order to close the transaction contemplated by this Agreement. 9 4.3.9 Copies of letters terminating all Contracts, other than those Seller is not required to terminate as provided in Section 1.5 above. 4.3.10 It shall be a condition precedent to Buyer’s obligation to close that the Title Company has committed to issue in favor of Buyer an extended coverage owner’s title insurance policy (form 10/17/92) upon Closing, in the form of the Pro Forma (the “Owner’s Policy”). Buyer shall obtain at its expense any survey update required by the Title Company to delete the so-called “survey exception”. 4.4 Buyer’s Deliveries. Prior to the Closing Date, Buyer shall deliver to Title Company the following: 4.4.1 The Purchase Price, plus all net prorations, closing costs and other funds required to be paid or provided by Buyer under this Agreement (all monies Buyer is required to deliver shall be wired to the account designated by Title Company and available for disbursement no later than 12 noon EST, on the Closing Date); 4.4.2 Two (2) counterpart originals of the Bill of Sale, executed by Buyer; and 4.4.3 Such other documents as may be reasonably required by Title Company or Title Company in order to close the transaction contemplated by this Agreement. 4.5 Prorations. The following items shall be prorated with respect to the Property between Seller and Buyer at the Closing by increasing or decreasing, as the case may be, the funds to be delivered by Buyer at the Closing, with all items pertaining to the month of Closing to be prorated based on the actual number of days in the month in which the Closing occurs: 4.5.1 Real property taxes, assessments and personal property taxes (“Taxes”)with respect to the Property shall be prorated based upon the latest available tax information such that Seller shall be responsible for all such Taxes levied against the Property to and including the day prior to the Closing, and Buyer shall be responsible for all such Taxes levied against the Property for the date of Closing and all periods thereafter. Any Taxes arising out of the sale of the Real Property to Buyer or its assignee or a subsequent sale or change in ownership thereafter, and/or arising out of any construction pertaining to the applicable portion of the Real Property following the Closing, shall be paid by Buyer when assessed. 4.5.2 Subject to Section 4.5.3 below, all costs and expenses with respect to the operation and maintenance of the Property, including, without limitation, under any Contracts, utilities not billing directly to the Tenants under the Leases, and all assessments, dues or other charges due under any covenants, conditions and restrictions against the Property, shall be prorated such that Seller shall be responsible for all such costs and expenses to and including the day prior to the Closing and Buyer shall be responsible for all such costs and expenses for the date of Closing and all periods thereafter. Seller agrees to deliver detailed information concerning all such expenses to Buyer as reasonably requested by Buyer. Buyer shall take all steps necessary to effectuate the transfer of all utilities to its name as of the date of Closing, and where necessary, post deposits with the utility companies. Buyer and Seller shall cooperate to have all utility meters read by the appropriate utility companies as of the date of Closing. Seller 10 shall be entitled to recover any and all deposits held by any utility companies as of the date of Closing. 4.5.3 All rents, reimbursements, income, revenue and other charges pertaining to Leases or otherwise with respect to the Property (collectively, “Revenues”)actually collected by Seller on or prior to the Closing shall be prorated such that such Seller shall be entitled to all such Revenues accruing up to and including the day prior to the Closing, and Buyer shall be entitled to all Revenues for the date of Closing and all periods thereafter. However, there shall be no adjustment of the amount of funds to be delivered by Buyer at the Closing for Revenues from the Property which are attributable to the periods prior to and including the day prior to the Closing but which have not actually been collected by Seller as of the date of Closing (the “Delinquent Revenues”), although Seller shall be entitled to receive all such Delinquent Revenues as provided hereinbelow. All Revenues which are collected by Buyer or Seller on or after the Closing shall be allocated as follows: first, to any past due amounts owing to Buyer for the periods following the Closing Date, second, to the month in which the Closing occurs, and third, to any Delinquent Revenues not theretofore received by Seller for the periods prior to the Closing Date. Buyer agrees to use reasonable efforts to collect on behalf of Seller all Delinquent Revenues, but shall not be obligated to file or pursue litigation, declare any lease default, or expend any out-of-pocket funds to do so. Any Delinquent Revenues (including any Revenues allocated to Delinquent Revenues, as provided hereinabove) collected by Buyer after the Closing Date, less any out-of-pocket funds reasonably expended by Buyer to collect the same, shall be promptly paid by Buyer to Seller. Notwithstanding any provision of this Agreement to the contrary, if reasonable attempts of Buyer to do so on Seller’s behalf fail, Seller shall be entitled to attempt to collect all Revenues which either (a) became due prior to the Closing, or (b) related to periods prior to the Closing but were not due and payable until after the Closing, from the Tenants, guarantors or other third parties responsible for the payment of such Revenues, provided, however, after the Closing Seller shall not be entitled to pursue eviction proceedings or other actions to dispossess any Tenant in connection with any such collection efforts. Notwithstanding anything set forth herein to the contrary, all percentage rent or overage rent (“Percentage Rent”)under the Leases shall be prorated between Buyer and Seller on a Lease by Lease basis, with Seller entitled proportionately to Percentage Rent paid or payable or attributable under each Lease for any lease year or part thereof occurring prior to the Closing Date (“Seller’s Percentage Rent Period”). Buyer shall be entitled proportionately to Percentage Rent paid or payable or attributable under each Lease with respect to any lease year or part thereof occurring from and after the Closing Date (“Buyer’s Percentage Rent Period”). The foregoing proration shall be made as follows on a Lease by Lease basis: (a)subject to the balance of this Subsection 4.5.3, Seller shall retain all Percentage Rent payments received by it on and prior to the Closing Date that relate to Seller’s Percentage Rent Period and Buyer shall retain all Percentage Rent payments received by it after the Closing Date that relate to Buyer’s Percentage Rent Period; (b)Seller shall deliver to Buyer a statement of all Percentage Rent collected by Seller with respect to any lease year in which the Closing Date occurs (if any) on a Lease by Lease basis along with a copy of the Percentage Rent invoices and sales reports which support such collections; and 11 (c) for each Lease, not later than sixty (60) days after the date the last Percentage Rent payment with respect to the lease year in which the Closing Date occurs is due, Buyer shall deliver to Seller a statement of all Percentage Rent owed or collected by Buyer with respect to such Lease along with a copy of the annual reconciliation of Percentage Rent owed under the Lease and the related sales information backup, and Seller and Buyer shall perform a final reconciliation of the Percentage Rent, so that Seller shall have received all Percentage Rent paid or payable or attributable under each Lease to Seller’s Percentage Rent Period and Buyer shall have received all Percentage Rent paid or payable or attributable under each Lease for Buyer’s Percentage Rent Period. After Closing, Seller shall promptly remit to Buyer any Percentage Rent received by Seller attributable to Buyer’s Percentage Rent Period and Buyer shall promptly remit to Seller any Percentage Rent received by Buyer attributable to Seller’s Percentage Rent Period; this provision shall survive the Closing. 4.5.4 Seller shall retain the Security Deposits, if any, and the amount thereof shall be credited to the Purchase Price. 4.5.5 Within three (3) months following the Closing (or such earlier date after the Closing when such figures are available), Seller and Buyer shall re-prorate real and personal property taxes and other items of income and expenses based upon actual bills or invoices received after the Closing (if original prorations were based upon estimates) and any other items necessary to effectuate the intent of the parties that all income and expense items be prorated as provided above in this Section 4.5. Any re-prorated items shall be promptly paid to the party entitled thereto. 4.5.6 Within five (5) months following the end of the year in which Closing occurs, Seller shall prepare 2007 year-end reconciliation statements for all tenants of the Property, which reconciliation statements shall be delivered to Buyer and which Buyer shall deliver to the tenants and Seller and Buyer shall again re-prorate all items of income and expenses for the year of Closing based upon the actual amount of such expenses and payments from tenants of their estimated shares thereof, and any other items necessary to effectuate the intent of the parties that all income and expense items be prorated as provided above in this Section 4.5. Any re-prorated items shall be promptly paid to the party entitled thereto. Seller shall prepare and deliver to Buyer 2006 year-end reconciliation statements for all tenants, which Buyer shall deliver to the applicable tenants. Seller also shall cooperate with Buyer after the Closing in connection with Buyer’s preparation of 2007 year-end reconciliation statements for all tenants, which Buyer shall deliver to the applicable tenants. 4.5.7 Any and all payments made by tenants pursuant to their Leases to any promotional or marketing fund shall not be prorated, but shall instead become the sole and exclusive property of Buyer upon closing. 4.5.8 Any adjustments pursuant to Section 5.6.12; 4.5.9 Seller is a party to an Advertising Agreement dated August 10, 2005, between Seller and Coca-Cola Enterprises, Inc., dba Florida Coca-Cola Bottling Company 12 (“Coca-Cola Agreement”), which provides, among other things, for the payment to Seller of certain fees, and for the construction by Seller of a Play Area (all as more particularly described in the Coca-Cola Agreement). At Closing Seller shall assign to Buyer, and Buyer shall assume from Seller, all of the rights and obligations of Seller under the Coca-Cola Agreement, and Seller shall credit to Buyer at Closing all amounts paid to Seller under the Coca-Cola Agreement as of the Closing Date. 4.5.10 The provisions of this Section 4.5 shall survive Closing. 4.6 Actions of Title Company. On the Closing, Title Company shall promptly undertake all of the following in the manner hereinbelow indicated: 4.6.1 Disbursement of Funds. Title Company shall disburse all funds deposited with Title Company by Buyer as follows (and in the following order): (a)Pay all closing costs which are to be paid through Escrow (including, without limitation, recording fees, brokerage commissions, Title Policy charges and escrow fees). (b)After deducting therefrom all of the items covered by Section 4.6.1(a) above which are chargeable to the account of Seller (as provided in Section 4.8 below), and either deducting therefrom or adding thereto (as appropriate) the net amount of the prorations pursuant to Section 4.5 above, disburse the Purchase Price to Seller in accordance with separate wiring instructions to be delivered to Title Company by Seller (c)Disburse any remaining funds to Buyer in accordance with separate wiring instructions to be delivered to Title Company by Buyer. 4.6.2 Recordation. Cause the Deed and any other documents which the parties hereto may mutually direct to be recorded in the Official Records of the county where the Property is located, and obtain conformed copies thereof for distribution to Buyer and Seller. 4.6.3 Deliveries by Title Company. Title Company shall: (a)Combine each of the two (2) original counterparts of the Bill of Sale into two (2) separate fully executed originals, and deliver one (1) fully executed original of the Bill of Sale each to Seller and to Buyer; and (b)Deliver the Non-Foreign Certificate to Buyer. (c)Deliver to Buyer Seller’s certified rent roll; and (d)Deliver to Buyer Seller’s reaffirmation of its representations and warranties under Section 5.6 of this Agreement. 4.7 Seller’s Deliveries to Buyer. Upon confirmation of the Closing, Seller shall deliver to Buyer possession of the Real Property and Personal Property, subject only to the Permitted Exceptions. 13 4.8 Closing Costs. Any escrow fee charged by Title Company shall be paid one-half (1/2) by Seller and one-half (1/2) by Buyer. Buyer shall pay the cost of any survey obtained by Buyer, and any costs of any inspections, studies or tests Buyer authorizes or conducts. Each party shall be responsible for the payment of its own attorneys’ fees incurred in connection with the transaction which is the subject of this Agreement. Seller shall pay seventy-five percent (75%), and Buyer shall pay twenty-five percent (25%), of all transfer taxes assessed on the recording of the Deed (“Transfer Taxes”). Seller shall pay the premium for a standard coverage portion of the Owner’s Policy, and any endorsements requested by Seller pursuant to Section 3.3, and Buyer shall pay for the extended coverage portion of the Owner’s Policy, and for any endorsements to such policy requested by Buyer. Seller agrees to indemnify Buyer against any liability for Transfer Taxes in excess of the twenty-five percent (25%) thereof that is Buyer’s obligation pursuant to this Section 4.8, in the form attached hereto as Exhibit N. 4.9 Real Estate Commission. At Closing (but only in the event of a Closing in strict accordance with this Agreement), Seller agrees to pay a real estate commission to Eastdil Secured (“Eastdil”)in accordance with a separate agreement between Seller and Eastdil. Except as set forth in this Section 4.9, each party hereto hereby represents and warrants to the other party that no real estate brokerage commission is payable to any person or entity in connection with the transaction contemplated herein based upon any dealings or actions by the party making such representation. Each party further agrees to and shall indemnify, protect, defend and hold the other party harmless from and against the payment of any commission to any person or entity claiming by, through or under the indemnifying party. This indemnification shall extend to any and all claims, liabilities, costs, losses, damages, causes of action and expenses (including reasonable attorneys’ fees and court costs) arising as a result of such claims and shall survive the Closing. 4.10 Theatre Lease Guaranty. A portion of the Property is encumbered by that certain Lease Agreement dated February 1, 1995, as amended (“Theatre Lease”), between Seller and Ohio Entertainment Corporation, an affiliate of Seller. Seller agrees to provide at Closing, in the form attached hereto as Exhibit H, a guaranty by Glimcher Properties Limited Partnership of the monetary obligations of Ohio Entertainment Corporation under the Theatre Lease for the duration of the current term thereof. 4.11 Management Agreement. At Closing Seller and Buyer shall enter into an agreement for the management of the Property by Seller, in the form attached hereto as Exhibit I(“Management Agreement”). ARTICLE 5 AS-IS TRANSACTION; NO REPRESENTATIONS AND/OR WARRANTIES 5.1 Seller Disclaimer. Except as specifically set forth in Section 5.6 hereinbelow, it is understood and agreed that neither Seller nor any of its members, partners, agents, employees or contractors has made and is not now making, and Buyer has not relied upon and will not rely upon (directly or indirectly), any warranties, representations or guaranties of any kind or character, express or implied, oral or written, past, present or future, with respect to the Property, including, but not limited to, warranties, representations or guaranties as to (i) matters of title, 14 (ii) environmental matters relating to the Property or any portion thereof, (iii) geological conditions, including, without limitation, subsidence, subsurface conditions, water table, underground water reservoirs, limitations regarding the withdrawal of water and earthquake faults and the resulting damage of past and/or future earthquakes, (iv) whether, and to the extent to which, the Property or any portion thereof is affected by any stream (surface or underground), body of water, flood prone area, flood plain, floodway or special flood hazard, (v) drainage, (vi) soil conditions, including the existence of instability, past soil repairs, soil additions or conditions of soil fill, or susceptibility to landslides, or the sufficiency of any undershoring, (vii)zoning to which the Property or any portion thereof may be subject, (viii) the availability of any utilities to the Property or any portion thereof including, without limitation, water, sewage, gas and electric, (ix) usages of adjoining property, (x) access to the Property or any portion thereof, (xi) the value, compliance with the plans and specifications, size, location, age, use, design, quality, descriptions, suitability, structural integrity, operation, title to, or physical or financial condition of the Property or any portion thereof, (xii) any income, expenses, charges, liens, encumbrances, rights or claims on or affecting or pertaining to the Property or any part thereof, (xiii) the presence of hazardous substances in or on, under or in the vicinity of the Property, (xiv) the condition or use of the Property or compliance of the Property with any or all past, present or future federal, state or local ordinances, rules, regulations or laws, building, fire or zoning ordinances, codes or other similar laws, (xv) the existence or non-existence of underground storage tanks, (xvi) any other matter affecting the stability or integrity of the Property, (xvii) the potential for further development of the Property, (xviii) the existence of vested land use, zoning or building entitlements affecting the Property, (xix) the merchantability of the Property or fitness of the Property for any particular purpose (Buyer affirming that Buyer has not relied on the skill or judgment of Seller or GPLP or any of their respective agents, employees or contractors to select or furnish the Property for any particular purpose, and that Seller makes no warranty that the Property is fit for any particular purpose) or (xx) tax consequences (including, but not limited to, the amount, use or provisions relating to any tax credits). Buyer further acknowledges that, except as expressly set forth in Section 5.6 of this Agreement, any information of any type which Buyer has received or may receive from Seller or any of Seller’s agents, employees or contractors including, without limitation, any environmental reports and surveys, is furnished on the express condition that Buyer shall not rely thereon, but shall make an independent verification of the accuracy of such information, all such information being furnished without any representation or warranty whatsoever. 5.2 Buyer Acknowledgments. Buyer represents that it is a knowledgeable, experienced and sophisticated Buyer of real estate and that it has relied and shall rely solely on (i) its own expertise and that of Buyer’s consultants in purchasing the Property, and (ii) Buyer’s own knowledge of the Property based on its investigations and inspections of the Property. Buyer has conducted, or by the Closing will conduct, such inspections and investigations of the Property as Buyer deemed or shall deem necessary, including, but not limited to, the physical and environmental conditions thereof, and shall rely upon the same. Upon Closing, subject to Seller’s representations and warranties under Section 5.6 of this Agreement, Buyer shall assume the risk that adverse matters, including, but not limited to, adverse physical and environmental conditions, may not have been revealed by Buyer’s inspections and investigations. Buyer acknowledges and agrees that upon Closing, Seller shall sell and convey to Buyer and Buyer shall accept the Property “as is, where is,” with all faults and defects (latent and apparent). Buyer further acknowledges and agrees that there are no oral agreements, warranties or 15 representations, collateral to or affecting the Property by Seller, any agent, employee or contractor of Seller, or any third party, except as expressly set forth in Section 5.6 of this Agreement. The terms and conditions of Section 5.1 and this Section 5.2 shall expressly survive the Closing, not merge with the provisions of any Closing Documents and shall be incorporated into the Deed. Except as expressly set forth in Section 5.6 of this Agreement, Seller is not liable or bound in any manner by any oral or written statements, representations, or information pertaining to the Property furnished by Seller, any real estate broker, contractor, agent, employee, servant or other person. Buyer acknowledges that the Purchase Price reflects the “as is” nature of this sale and any faults, liabilities, defects or other adverse matters that may be associated with the Property. Buyer has fully reviewed the disclaimers and waivers set forth in this Agreement with its counsel and understands the significance and effect thereof. 5.3 Buyer Represented by Counsel. Buyer hereby confirms to Seller that (i) Buyer is not in a disparate bargaining position in relation to Seller, (ii) Buyer is represented by legal counsel in connection with the transaction contemplated by this Agreement, and (iii) Buyer is purchasing the Property for business, commercial, investment or other similar purpose. 5.4 Buyer’s Release of Seller. 5.4.1 Seller Released From Liability. Buyer and anyone claiming by, through or under Buyer, hereby waives its right to recover from and fully and irrevocably releases Seller and its employees, officers, directors, representatives, agents, servants, attorneys, affiliates, parent, subsidiaries, successors and assigns, and all persons, firms, corporations and organizations in its behalf (“Released Parties”)from any and all claims, responsibility and/or liability that it may now have or hereafter acquire against any of the Released Parties for any costs, loss, liability, damage, expenses, demand, action or cause of action arising from or related to (i) the condition (including any construction defects, errors, omissions or other conditions, latent or otherwise, and the presence in the soil, air, structures and surface and subsurface waters of materials or substances that have been or may in the future be determined to be hazardous substances or otherwise toxic, hazardous, undesirable or subject to regulation and that may need to be specially treated, handled and/or removed from the Property under current or future federal, state and local laws regulations or guidelines), valuation, salability or utility of the Property, or its suitability for any purpose whatsoever, and (ii) any information furnished by the Released Parties under or in connection with this Agreement; provided, however, that the foregoing shall not release Seller from liability to Buyer arising from a breach by Seller of any representations or warranties of Seller pursuant to Section 5.6 of this Agreement. Except as set forth in the preceding sentence, this release includes claims or which Buyer is presently unaware or which Buyer does not presently suspect to exist which, if known by Buyer, would materially affect Buyer’s release to Seller. In this connection and to the extent permitted by law, but except liability to Buyer arising from a breach by Seller of any of the representations or warranties of Seller pursuant to Section 5.6 of this Agreement, Buyer hereby agrees, represents and warrants that Buyer realizes and acknowledges that factual matters now unknown to it may have given or may hereafter give rise to causes of action, claims, demands, debts, controversies, damages, costs, losses and expenses which are presently unknown, unanticipated and unsuspected, and Buyer further agrees, represents and warrants that the waivers and releases herein have been negotiated and agreed upon in light of that realization and that Buyer nevertheless hereby releases, discharges and acquits Seller from any such unknown causes of action, claims, 16 demands, debts, controversies, damages, costs, losses and expenses. Seller has given Buyer material concessions regarding this transaction in exchange for Buyer agreeing to the provisions of this Section 5.4. 5.5Interim Covenants of Seller. 5.5.1 From the Effective Date through the Closing Date, Seller shall maintain the Property in the same manner as it has maintained the Property prior to the effective date pursuant to the normal course of business, subject to reasonable wear and tear and further subject to destruction by casualty or other events beyond the control of Seller. 5.5.2 From and after the Effective Date, until May 4, 2007, Seller shall not modify any existing instrument nor enter into a new contract, lease or other material agreement affecting all or any portion of the Property, or the use of it, that is not terminable on thirty (30) days notice, without the prior written consent of Buyer, which consent will not be unreasonably withheld or delayed. Buyer’s failure to object to any proposed new lease or lease modification within five (5) business days after receipt of Seller’s request for consent shall be deemed an approval by Buyer thereof, provided Seller’s request for consent clearly states in all capital letters in a prominent place the date by which the Lease will be deemed approved if Buyer does not object. From and after May 4, 2007, Seller shall not enter into or extend, renew, modify or replace any Leases or other agreements relating to the Property that are not terminable on thirty (30) days notice without the prior written consent of Buyer, which consent may be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and brokerage commissions payable with respect to any new leases and/or amendments, modifications or renewals of existing Leases which are executed after the Effective Date and approved (or deemed approved) by Buyer hereunder shall be paid by Buyer. Seller shall provide Buyer with copies of all such new Leases and all extensions, renewals, modifications and replacements of existing Leases following execution thereof. 5.6 Seller’s Representations. Seller makes the following representations and warranties with respect to itself and the Property owned by it. For all purposes of this Section 5.6, Buyer hereby acknowledges and agrees that the terms “to Seller’s knowledge”shall mean only the then-current knowledge of the Senior Vice President of Leasing (Thomas J. Drought), and Controller (Lisa Indest) of GPLP, and the Regional Manager of the Property (Jed Reichard), and the General Manager of the Property (Tom Locke), without any duty to investigate and without any actual or implied liability to such individuals (and Seller hereby confirms that such individuals are the representatives of Seller that have the most knowledge of the truth and accuracy of the representations and warranties set forth hereinbelow): 5.6.1 To Seller’s knowledge, Seller has not received written notice that the current use and operation of the Property is not in compliance with applicable building codes, local, state and federal laws and regulations. 5.6.2 To Seller’s knowledge, Exhibit Aidentifies all of the Contracts affecting the Property (other than the Leases), and all Contracts delivered or made available to Buyer pursuant to the provisions of this Agreement are true and correct copies, except as noted on 17 Exhibit A, and are in full force and effect, without default by (or written notice of default to) any party. 5.6.3 Seller has not received written notice of any condemnation, environmental, zoning or other land use regulation proceedings, either instituted or, to Seller’s knowledge, planned to be instituted, which would materially and adversely affect the use and operation of the Property as currently being operated by Seller. 5.6.4 There is no litigation or other legal proceeding pending or, to Seller’s knowledge, threatened against Seller or involving the Property, other than as listed on the attached Exhibit J, and that all claims identified on Exhibit Jas “fall/slip” are covered by Seller’s existing insurance policies. 5.6.5 This Agreement and all documents executed by Seller which are to be delivered to Buyer at the Closing are or at the time of Closing will be duly authorized, executed, and delivered by each person comprising Seller, are or at the time of Closing will be legal, valid, and binding obligations of Seller, and do not and at the time of Closing will not violate any provisions of Seller’s formation or governing documents or any provisions of any agreement or judicial order to which Seller (or any person comprising Seller) is a party or to which Seller or the Property is subject. 5.6.6 The rent roll attached hereto as Exhibit K(“Rent Roll”)identifies all of the tenants, licensees or other occupants of the Property as of the Effective Date, and is true and correct in all material respects as of the Effective Date. Copies of the Leases delivered or made available to Buyer pursuant to this Agreement are true and correct copies of all such Leases and are, to Seller’s actual knowledge, in full force and effect, and to Seller’s actual knowledge there are no other agreements, written or oral, with respect to the tenancies. 5.6.7 To Seller’s knowledge, Seller has not received written notice from any competent governmental agency that there exist Hazardous Materials in, on or under the Property in violation of applicable laws, rules, regulations, ordinances or orders, and to Seller’s knowledge, except for non-friable asbestos containing materials, none exist. 5.6.8 To Seller’s knowledge, Seller is not in default under any of the Leases, any of the Contracts, or any reciprocal easement agreement, and to Seller’s knowledge no tenant is in default under its lease beyond applicable cure periods, except for any monetary delinquencies shown on the Aged Delinquent Report attached hereto as Exhibit L. 5.6.9 To Seller’s knowledge, all operating statements and/or other information pertaining to the income and expenses of the Property delivered or made available to Buyer pursuant to the provisions of this Agreement are true and correct copies, and do not contain any material inaccuracies or omissions. 5.6.10 There are no employees of Seller located at the Property, and there are no vacation, pension obligations or other salary or benefits with respect to any employees of Seller at the Property that would become the obligation of Buyer upon Closing. 18 5.6. 11 No tenant or other occupant of the Property has any option or right of first refusal to purchase any portion of the Property. 5.6.12 Attached hereto as Exhibit Mis a list of all tenant improvement allowances that will be due to tenants provided the lease requirements therefore are satisfied, that have not been fully paid as of the Effective Date (“Tenant Improvement Allowances”). Seller and Buyer agree that Buyer will receive a credit at Closing in an amount equal to the Tenant Improvement Allowances that remain unpaid at Closing. Notwithstanding anything to the contrary in this Subsection 5.6.12, Seller and Buyer acknowledge that with respect to those Leases fully executed prior to the Effective Date, Seller and Buyer were aware of, and considered the effect of, the Tenant Improvement Allowances identified in Exhibit Mattached hereto, and, therefore, there shall be no adjustment in the Purchase Price as a result of the same. ARTICLE 6 REMEDIES 6.1 Liquidated Damages; Seller’s Remedies. If the Closing and the consummation of the transaction herein contemplated do not occur as herein provided by reason of any breach of Buyer, which is not cured within ten (10) days after receipt by Buyer of written notice thereof, Buyer and Seller agree that it would be impractical and extremely difficult to estimate the damages that Seller may suffer as a result thereof. Therefore, Buyer and Seller do hereby agree that a reasonable estimate of the total net detriment that Seller would suffer if Buyer breaches this Agreement and fails to complete the purchase of the Property is and shall be, as Seller’s sole and exclusive remedy (whether at law or in equity), and as the full, agreed and liquidated damages for such breach, an amount equal to such portion of the Deposit as Seller has actually received. Upon any such breach by Buyer, unless otherwise specified, this Agreement shall be terminated and neither party shall have any further rights or obligations hereunder, each to the other, except for the right of Seller to collect such liquidated damages from Buyer; provided, however, that this liquidated damages provision shall not limit Seller’s right to (i) receive reimbursement for or recover damages in connection with Buyer’s indemnity of Seller and/or breach of Buyer’s obligations pursuant to Sections 3.2, 3.4 and (ii) injunctive relief due to Buyer’s breach of its obligations under this Agreement, and/or (iii) pursue any and all remedies available at law or in equity if, following any termination of this Agreement, Buyer or any party related to or affiliated with Buyer assert any claims or right to the Property that would otherwise delay or prevent Seller from having clear, indefeasible and marketable title to the Property. 6.2 Buyer’s Remedies. If Seller fails to perform any obligation pursuant to this Agreement for any reason (except due to a failure of any condition set forth in this Agreement or any failure by Buyer to perform hereunder), then Buyer shall elect, as its sole remedy, either to: (i) terminate this Agreement by giving Seller and the Title Company timely written notice of such election prior to or upon the Closing Date, in which case Buyer shall be entitled to a reimbursement of the Deposit; or (ii) enforce specific performance of this Agreement, in which event there shall be no reduction of the Purchase Price and Buyer shall not be entitled to recover any damages (whether actual, direct, indirect, consequential, punitive or otherwise) notwithstanding such failure or breach by Seller, but Buyer shall be entitled to recover from Seller Buyer’s reasonable attorney’s fees if it is successful in any such action. Notwithstanding 19 the foregoing, if after any willful default by Seller Buyer is unable to obtain specific performance of Seller’s obligations hereunder because Seller has conveyed title to the Property to a third party, then, and only then, Buyer shall also be entitled to recover from Seller all out-of-pocket costs incurred by Buyer in connection with the Property, not to exceed Two Hundred Thousand Dollars ($200,000.00). For purposes of this Section 6.2, a willful default by Seller shall mean that, except as otherwise expressly permitted by this Agreement, Seller intentionally takes an action contrary to its obligations under this Agreement, or intentionally fails to take an action it is obligated to take under this Agreement, and as a direct result thereof conditions to the Closing are not met and the transaction does not close. Buyer shall be deemed to have elected to terminate this Agreement pursuant to clause (i) hereinabove if Buyer fails to deliver to Seller written notice of its intent to commence an action to assert a claim for specific performance against Seller within ninety (90) days after the scheduled Closing Date, or having given such notice fails to commence such action asserting said claim within ninety (90) days after the date of such notice. Notwithstanding the foregoing to the contrary, no notice of termination given by Buyer hereunder shall be of any force or effect if Seller cures the default within ten (10) days after Seller’s receipt of any such termination notice. If Buyer duly elects to terminate or is deemed to have elected to terminate this Agreement pursuant to clause (i) hereinabove, then Buyer shall and hereby agrees in such event to waive any and all right to file or record any lis pendens or any other lien or encumbrance against the Property or to seek specific performance or other equitable relief or to seek or recover from Seller any damages (including, without limitation, any actual direct, indirect, consequential, punitive or other damages). The foregoing remedies set forth in subclauses (i) and (ii) hereinabove are Buyer’s sole and exclusive remedies with respect to Seller’s default, and Buyer waives any and all other remedies as may be available at law or in equity in connection with such Seller’s default. Any and all covenants and obligations of Seller contained in this Agreement (including, without limitation, any default by Seller of any such obligations and covenants) shall merge into the Deed and other Closing Documents upon the Closing, and shall not survive the Closing, except to the extent otherwise expressly provided elsewhere in this Agreement. ARTICLE 7 CONDEMNATION 7.1 Condemnation. If, prior to Closing, any governmental authority or other entity having condemnation authority shall institute an eminent domain proceeding with regard to a “Material Portion” of the Real Property (as defined below), and the same is not dismissed prior to the Closing Date, Buyer shall be entitled, as its sole remedy, to terminate this Agreement upon written notice to Seller (i) within fifteen (15) days following notice by Seller to Buyer of such condemnation, or (ii) on the Closing Date, whichever occurs first. If Buyer does not terminate this Agreement pursuant to the preceding sentence, Buyer shall be conclusively deemed to have elected to accept such condemnation and waives any right to terminate this Agreement as a result thereof. For purposes of this Section 7.1, a “Material Portion”shall mean that portion of the Real Property that would result in: (i) an award of Five Million Dollars ($5,000,000.00) or more if taken; (ii) the permanent closing, without replacement, of any currently existing entrance to the Property; or (iii) the loss of more than three percent (3%) of all parking spaces on the Property; or (iv) the loss of parking spaces or other common areas sufficient to give any Major Anchor Tenant the right to terminate its lease. If Buyer elects to terminate this Agreement under this 20 Section 7.1, the Deposit shall be returned to Buyer, and neither party to this Agreement shall thereafter have any further rights or obligations hereunder except the obligations and indemnity provided in Sections 3.2, 3.4 and 4.9. If Buyer waives (or is deemed to have waived) the right to terminate this Agreement as a result of such a condemnation, then, despite such condemnation, Seller and Buyer shall proceed to Closing in accordance with the terms of this Agreement with no reduction in the Purchase Price, and the Seller shall assign to Buyer at Closing all of Seller’s right, title and interest in and to all proceeds resulting or to result from said condemnation. 7.2 Nonmaterial Condemnation. If, prior to Closing, a taking or condemnation relating to the Property has occurred, or is threatened, which is not described in Section 7.1, the Closing shall take place as provided in this Agreement with no reduction of the Purchase Price, and Seller shall assign to Buyer at Closing, as part of the Intangible Property, all of Seller’s right, title and interest in and to all proceeds resulting or to result from said condemnation. ARTICLE 8 CASUALTY DAMAGE If, prior to the Closing, any of the Improvements shall be damaged by fire or other casualty (collectively, “Casualty”), Seller shall deliver to Buyer written notice (“Casualty Loss Notice”)of such Casualty, together with Seller’s determination as to whether the damage constitutes a Material Damage (as defined below). For the purposes of this Article 8, “Material Damage”shall mean damage to the Improvements which is of such nature that would result in (i) a cost of restoring the same to their condition prior to the Casualty, in Seller’s reasonable determination as provided in the Casualty Loss Notice, equal to or exceeding an amount equal to Five Million Dollars ($5,000,000.00); (ii) the permanent closing, without replacement, of any currently existing entrance to the Property; (iii) the loss of more than three percent (3%) of all parking spaces on the Property; or (iv) the loss of parking spaces or other common areas sufficient to give any Major Anchor Tenant the right to terminate its lease. If, prior to the Closing, the Improvements sustain Material Damage by a Casualty, Buyer may terminate this Agreement by delivering written notice thereof to Seller and Title Company within the earlier of (i) fifteen (15) days after Buyer’s receipt of the Casualty Loss Notice or (ii) the Closing Date. If the Improvements shall be damaged by a casualty which is not a Material Damage, or if Buyer fails to deliver written notice of termination within the time period set forth hereinabove for a Material Damage, then: (A) the parties shall proceed to close this transaction in accordance with the terms of this Agreement; (B) at the Closing, Buyer shall receive a credit against the Purchase Price in an amount equal to the deductible under the applicable Seller’s casualty insurance policy; and (C) Seller shall, as part of the Intangible Property, assign to Buyer all of Seller’s rights in the resulting casualty insurance proceeds. If Buyer elects (and has the right) to terminate this Agreement under this Article 8, the Deposit shall be returned to Buyer, and thereafter neither party shall have any further rights or obligations hereunder, except the obligations and indemnity provided in Sections3.2, 3.4 and 21 ARTICLE 9 MISCELLANEOUS 9.1 Entire Agreement. This Agreement contains the entire agreement of the parties hereto. There are no other agreements, oral or written, and this Agreement can be amended only by written agreement signed by the parties hereto, and by reference, made a part hereof. 9.2 Agreement Binding on Parties; Assignment. This Agreement, and the terms, covenants, and conditions herein contained, shall inure to the benefit of and be binding upon the heirs, personal representatives, successors, and assigns of each of the parties hereto. Subject to the provisions of the immediately succeeding sentence, Buyer shall not assign its rights under this Agreement without first obtaining Seller’s prior written consent may be given or withheld in Seller’s sole and absolute discretion. Notwithstanding the preceding, Buyer may assign its rights under this Agreement (without being required to obtain Seller’s consent) only upon the following conditions: (i) the Deposit and Additional Deposit (and, if applicable, the Second Additional Deposit) must have been timely delivered in accordance with the applicable provisions of this Agreement; (ii) Buyer’s Notice of Intent to Proceed must have been timely delivered in accordance with the applicable provisions of this Agreement; (iii) Buyer shall remain primarily liable for the performance of Buyer’s obligations under this Agreement; (iv) the assignee shall expressly assume in writing all of Buyer’s obligations under this Agreement; and (vi) Buyer shall deliver to Seller a copy of a fully executed written assignment and assumption agreement between Buyer and such assignee at least five (5) business days prior to the Closing. 9.3 Notice. Any notice, communication, request, reply or advice (collectively, “Notice”) provided for or permitted by this Agreement to be made or accepted by either party must be in writing. Notice may, unless otherwise provided herein, be given or served (i) by facsimile to the facsimile numbers set forth in Section 1.2 and Section 1.17 above, with confirmation of successful transmission; (ii) by delivering the same to such party, or an agent of such party, in person or by commercial courier, at the address for such party set forth in this Agreement, or (iii) by depositing the same into custody of a nationally recognized overnight delivery service, such as Federal Express or DHL. Notice given in any other manner shall be effective only if and when received by the party to be notified between the hours of 9:00 A.M. and 5:00 P.M. of any business day with delivery made after such hours to be deemed received the following business day. For the purposes of notice, the addresses of Seller, Buyer, Title Company and Title Company shall, until changed as hereinafter provided, be as set forth in Article 1. The parties hereto shall have the right from time to time to change their respective addresses, and each shall have the right to specify as its address any other address within the United States of America by at least five (5) days written notice to the other party. 9.4 Time of the Essence. Time is of the essence in all things pertaining to the performance of this Agreement. 9.5 Governing Law. This Agreement shall be construed in accordance with the laws of the State of Florida. 9.6 Currency. All dollar amounts are expressed in United States currency. 22 9.7 Section Headings. The section headings contained in this Agreement are for convenience only and shall in no way enlarge or limit the scope or meaning of the various and several sections hereof. 9.8 Business Days. If any date or any period provided for in this Agreement shall end on a Saturday, Sunday or legal holiday, the applicable date or period shall be extended to the first business day following such Saturday, Sunday or legal holiday. 9.9 No Recordation. Without the prior written consent of Seller, there shall be no recordation of either this Agreement or any memorandum hereof, or any affidavit pertaining hereto and any such recordation of this Agreement or memorandum hereto, by Buyer without the prior written consent of Seller shall constitute a default hereunder by Buyer, whereupon this Agreement shall, at the option of Seller, terminate and be of no further force and effect. Upon such termination, the Deposit shall be immediately delivered to Seller, whereupon the parties shall have no further duties or obligations one to the other except the obligations and indemnity provided in Sections 3.2, 3.4 and 9.10 Multiple Counterparts. This Agreement may be executed in multiple counterparts (each of which is to be deemed original for all purposes). 9.11 Severability. If any provision of this Agreement or application to any party or circumstance shall be determined by any court of competent jurisdiction to be invalid and unenforceable to any extent, the remainder of this Agreement or the application of such provision to such person or circumstances, other than those as to which it is so determined invalid or unenforceable, shall not be affected thereby, and each provision hereof shall be valid and shall be enforced to the fullest extent permitted by law. 9.12 Survival. Unless otherwise expressly provided for in this Agreement, the representations (if any), warranties (if any), indemnification obligations (if any) and covenants (if any) of the parties set forth in this Agreement shall survive consummation of the transaction contemplated by this Agreement and the delivery and recordation of the Deed for one (1) year after the Closing Date. The obligations of Seller pursuant to this Section 9.12, up to but not exceeding Three Million Dollars ($3,000,000), shall be guaranteed by GPLP, pursuant to the form of Guaranty attached hereto as Exhibit N. 9.13 1031 Exchange. Buyer and Seller acknowledge that either party may wish to structure this transaction as a tax deferred exchange of like-kind property within the meaning of Section 1031 of the Internal Revenue Code. Each party agrees to reasonably cooperate with the other party to effect such an exchange; provided, however, that: (i) the cooperating party shall not be required to acquire or take title to any exchange property; (ii) the cooperating party shall not be required to incur any expense (excluding attorneys’ fees) or liability whatsoever in connection with the exchange, including, without limitation, any obligation for the payment of any escrow, title, brokerage or other costs incurred with respect to the exchange; (iii) no substitution of the effectuating party shall release said party from any of its obligations, warranties or representations set forth in this Agreement or from liability for any prior or subsequent default under this Agreement by the effectuating party, its successors, or assigns, which obligations shall continue as the obligations of a principal and not of a surety or guarantor; 23 (iv) the effectuating party shall give the cooperating party at least ten (10) days prior notice of the proposed changes required to effect such exchange and the identity of any party to be substituted in the Escrow; (v) the effectuating party shall be responsible for preparing all additional agreements, documents and escrow instructions (collectively, the “Exchange Documents”)required by the exchange, at its sole cost and expense; (vi) the exchange shall not delay the Closing; and (vii) the effectuating party shall be responsible for making all determinations as to the legal sufficiency, tax considerations and other considerations relating to the proposed exchange, the Exchange Documents and the transactions contemplated thereby, and the cooperating party shall in no event be responsible for, or in any way be deemed to warrant or represent any tax or other consequences of the exchange transaction arising by reason of the cooperating party’s performance of the acts required hereby. [Signatures pages follow. No further text on this page.] 24 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the Effective Date. “BUYER” SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ Julie Lubin Name: Julie Lubin Title: Authorized Signatory “SELLER” GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, its sole General Partner By: /s/ Michael P. Glimcher Michael P. Glimcher President and Chief Executive Officer 25 EXHIBITS: EXHIBIT “A” Contracts EXHIBIT “B” Legal Description EXHIBIT “C” List of Personal Property EXHIBIT “D” List of Due Diligence Materials EXHIBIT “E” Form of Tenant Estoppel Certificate EXHIBIT “F” Form of Deed EXHIBIT “G” Form of Bill of Sale and General Assignment EXHIBIT “H” Form of Guaranty of Theatre Lease Obligations EXHIBIT “I” Form of Management Agreement EXHIBIT “J” List of Litigation EXHIBIT “K” Rent Roll EXHIBIT “L” Aged Delinquent Report EXHIBIT “M” List of pending Tenant Improvement Allowances EXHIBIT “N” Form of Guaranty by GPLP of obligations of Seller under Section 9.12 EXHIBIT “O” Form of Note EXHIBIT “P” Pro Forma 26 FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This First Amendment to Agreement of Sale and Purchase (“Agreement”) is made this 16th day of May, 2007, by and between Glimcher University Mall Limited Partnership, a Delaware limited partnership (“Seller”) and Somera Capital Management, LLC, a California limited liability company (“Buyer”) WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007 (the “Purchase Agreement”) for the sale and purchase of the Real Property commonly known as “University Mall” in Tampa, Florida (the “Property”); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are herby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows: 1. Preamble and Recitals; Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 25, 2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with the closing on the purchase of the Property ("Notice of Intention to Proceed”) and, within one (1) business day after such delivery, deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not give the Notice of Intention to Proceed on or before May 25, 2007 and pay the Additional Deposit to the Title Company within one (1) business day after such delivery, this Agreement shall automatically terminate, the Deposit shall be paid to Seller and thereafter the parties shall have no further liabilities -1- under this Agreement except pursuant to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9.” 3. Interim Covenants of Seller. Section 5.5.2 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “5.5.2 From and after the Effective Date, until May 25, 2007, Seller shall not modify any existing instrument nor enter into a new contract, lease or other material agreement affecting all or any portion of the Property, or the use of it, that is not terminable on thirty (30) days notice, without the prior written consent of Buyer, which consent will not be unreasonably withheld or delayed. Buyer’s failure to object to any proposed new lease or lease modification within five (5) business days after receipt of Seller’s request for consent shall be deemed an approval by Buyer thereof, provided Seller’s request for consent clearly states in all capital letters in a prominent place the date by which the Lease will be deemed approved if Buyer does not object. From and after May 25, 2007, Seller shall not enter into or extend, renew, modify or replace any Leases or other agreements relating to the Property that are not terminable on thirty (30) days notice without the prior written consent of Buyer, which consent may be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and brokerage commissions payable with respect to any new leases and/or amendments, modifications or renewals of existing Leases which are executed after the Effective Date and approved (or deemed approved) by Buyer hereunder shall be paid by Buyer. Seller shall provide Buyer with copies of all such new Leases and all extensions, renewals, modifications and replacements of existing Leases following execution thereof.” 4. Facsimile Signatures; Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 5. Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 6. Except as amended herein, all terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written. -2- IN WITNESS WHEREOF, the parties have executed this Amendment this 16thday of May, 2007. “SELLER” GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: /s/ George A. Schmidt George A. Schmidt Executive Vice President and Chief Investment Officer “BUYER” SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ David A. Brown David A. Brown Manager -3- SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This Second Amendment to Agreement of Sale and Purchase (“Agreement”) is made this 25th day of May, 2007, by and between Glimcher University Mall Limited Partnership, a Delaware limited partnership (“Seller”) and Somera Capital Management, LLC, a California limited liability company (“Buyer”) WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007, as amended by that certain First Amendment to Agreement of Sale and Purchase dated May 16, 2007 (the “Purchase Agreement”) for the sale and purchase of the Real Property commonly known as “University Mall” in Tampa, Florida (the “Property”); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are herby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows: 1. Preamble and Recitals; Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 30, 2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with the closing on the purchase of the Property ("Notice of Intention to Proceed”) and, within one (1) business day after such delivery, deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not give the Notice of Intention to Proceed on or before May 30, 2007 and pay the Additional Deposit to the Title Company within one (1) business day after such delivery, this Agreement shall automatically terminate, the Deposit shall be paid to Seller and thereafter the parties shall have no further liabilities -1- under this Agreement except pursuant to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9.” 3. Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “Estoppel Certificates. 3.6.1 On or before June 1, 2007, Seller shall forward an estoppel certificate to all Property tenants, substantially in the form of Exhibit E attached to this Agreement (or the agreed form of estoppel that is attached to a Property tenant’s lease) containing information that is consistent with the information set forth in the applicable tenant lease and the Rent Roll (as defined in Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed tenant estoppel certificates from all of the then-current Property tenants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the tenant estoppel certificates, provided, however, that it shall be a condition precedent to Buyer’s obligation to purchase the Property (which may be waived by Buyer) that at least three (3) business days prior to the Closing Date, Seller shall have delivered to Buyer an executed tenant estoppel certificate, not disclosing any material variance with the information forth in the applicable tenant lease and the Rent Roll, and not alleging any material, uncured default of Seller under such lease (an “Acceptable Tenant Estoppel”) for (a) tenants occupying not less than seventy-five (75%) of the inline leased square footage of the Property; and (b) one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant leasing 25,000 square feet or more of floor space on the Property) (the “Required Tenant Estoppels”). Notwithstanding anything herein to the contrary, if that Seller has been unable to obtain (and deliver to Buyer) the Required Tenant Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required Tenant Estoppel condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required Tenant Estoppels. 3.6.2 On or before June 1, 2007, Seller shall forward to each owner of stores adjoining the Improvements (a “Major Occupant”) an estoppel certificate with respect to any reciprocal easement agreement entered into by such Major Occupant in a form reasonably acceptable to Buyer, containing information that is consistent with the reciprocal easement agreement, and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed estoppel certificates (the “REA Estoppel Certificates”) from all of the then-current Major Occupants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or -2- any of the Estoppel Certificates, provided, however, that it shall be a condition precedent to Buyer’s obligation to purchase the Property (which may be waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not disclosing any material variance with the information forth in the reciprocal easement agreement and not alleging any material, uncured default of Seller under such reciprocal easement agreement (the “Required REA Estoppels”). Notwithstanding anything herein to the contrary, if Seller has been unable to obtain (and deliver to Buyer) all Required REA Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required REA Estoppels condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required REA Estoppels. 3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants any subordination, non-disturbance and attornment agreements (“SNDAs”) that Buyer’s lender requests; provided, however, that in no event shall Seller be in default hereunder for its failure to obtain all or any SNDA and it shall not be a condition precedent to Buyer’s obligation to purchase the Property that Seller or Buyer obtain any such SNDA.” 4. Interim Covenants of Seller. Section 5.5.2 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “5.5.2 From and after the Effective Date, until May 30, 2007, Seller shall not modify any existing instrument nor enter into a new contract, lease or other material agreement affecting all or any portion of the Property, or the use of it, that is not terminable on thirty (30) days notice, without the prior written consent of Buyer, which consent will not be unreasonably withheld or delayed. Buyer’s failure to object to any proposed new lease or lease modification within five (5) business days after receipt of Seller’s request for consent shall be deemed an approval by Buyer thereof, provided Seller’s request for consent clearly states in all capital letters in a prominent place the date by which the Lease will be deemed approved if Buyer does not object. From and after May 30, 2007, Seller shall not enter into or extend, renew, modify or replace any Leases or other agreements relating to the Property that are not terminable on thirty (30) days notice without the prior written consent of Buyer, which consent may be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and brokerage commissions payable with respect to any new leases and/or amendments, modifications or renewals of existing Leases which are executed after the Effective Date and approved (or deemed approved) by Buyer hereunder shall be paid by Buyer. Seller shall provide Buyer -3- with copies of all such new Leases and all extensions, renewals, modifications and replacements of existing Leases following execution thereof.” 5. Facsimile Signatures; Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 6. Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 7. Except as amended herein, all terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written. [End of Text - Signatures on following page] -4- IN WITNESS WHEREOF, the parties have executed this Amendment this 25th day of May, 2007. “SELLER” GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: /s/ Kim A. Rieck Kim A. Rieck Senior Vice President “BUYER” SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ Julie Lubin Title: Executive Vice President, Finance -5- THIRD AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This Third Amendment to Agreement of Sale and Purchase (“Agreement”) is made this 30th day of May, 2007, by and between Glimcher University Mall Limited Partnership, a Delaware limited partnership (“Seller”) and Somera Capital Management, LLC, a California limited liability company (“Buyer”) WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007, as amended by that certain First Amendment to Agreement of Sale and Purchase dated May 16, 2007, and as further amended by that certain Second Amendment to Agreement of Sale and Purchase dated May 25, 2007 (the “Purchase Agreement”) for the sale and purchase of the Real Property commonly known as “University Mall” in Tampa, Florida (the “Property”); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are herby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows: 1. Preamble and Recitals; Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 31, 2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with the closing on the purchase of the Property ("Notice of Intention to Proceed”) and, within one (1) business day after such delivery, deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not give the Notice of Intention to Proceed on or before May 31, 2007 and pay the Additional Deposit to the Title Company within one (1) business day after such delivery, this Agreement shall automatically terminate, the Deposit shall -1- be paid to Seller and thereafter the parties shall have no further liabilities under this Agreement except pursuant to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9.” 3. Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “Estoppel Certificates. 3.6.1 On or before June 2, 2007, Seller shall forward an estoppel certificate to all Property tenants, substantially in the form of Exhibit E attached to this Agreement (or the agreed form of estoppel that is attached to a Property tenant’s lease) containing information that is consistent with the information set forth in the applicable tenant lease and the Rent Roll (as defined in Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed tenant estoppel certificates from all of the then-current Property tenants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the tenant estoppel certificates, provided, however, that it shall be a condition precedent to Buyer’s obligation to purchase the Property (which may be waived by Buyer) that at least three (3) business days prior to the Closing Date, Seller shall have delivered to Buyer an executed tenant estoppel certificate, not disclosing any material variance with the information forth in the applicable tenant lease and the Rent Roll, and not alleging any material, uncured default of Seller under such lease (an “Acceptable Tenant Estoppel”) for (a) tenants occupying not less than seventy-five (75%) of the inline leased square footage of the Property; and (b) one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant leasing 25,000 square feet or more of floor space on the Property) (the “Required Tenant Estoppels”). Notwithstanding anything herein to the contrary, if that Seller has been unable to obtain (and deliver to Buyer) the Required Tenant Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required Tenant Estoppel condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required Tenant Estoppels. 3.6.2 On or before June 2, 2007, Seller shall forward to each owner of stores adjoining the Improvements (a “Major Occupant”) an estoppel certificate with respect to any reciprocal easement agreement entered into by such Major Occupant in a form reasonably acceptable to Buyer, containing information that is consistent with the reciprocal easement agreement, and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed estoppel certificates (the “REA Estoppel Certificates”) from all of the then-current Major Occupants. Notwithstanding anything to the contrary contained in this Agreement, in -2- no event shall Seller be in default hereunder for its failure to obtain all or any of the Estoppel Certificates, provided, however, that it shall be a condition precedent to Buyer’s obligation to purchase the Property (which may be waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not disclosing any material variance with the information forth in the reciprocal easement agreement and not alleging any material, uncured default of Seller under such reciprocal easement agreement (the “Required REA Estoppels”). Notwithstanding anything herein to the contrary, if Seller has been unable to obtain (and deliver to Buyer) all Required REA Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required REA Estoppels condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required REA Estoppels. 3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants any subordination, non-disturbance and attornment agreements (“SNDAs”) that Buyer’s lender requests; provided, however, that in no event shall Seller be in default hereunder for its failure to obtain all or any SNDA and it shall not be a condition precedent to Buyer’s obligation to purchase the Property that Seller or Buyer obtain any such SNDA.” 4. Interim Covenants of Seller. Section 5.5.2 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: “5.5.2 From and after the Effective Date, until May 31, 2007, Seller shall not modify any existing instrument nor enter into a new contract, lease or other material agreement affecting all or any portion of the Property, or the use of it, that is not terminable on thirty (30) days notice, without the prior written consent of Buyer, which consent will not be unreasonably withheld or delayed. Buyer’s failure to object to any proposed new lease or lease modification within five (5) business days after receipt of Seller’s request for consent shall be deemed an approval by Buyer thereof, provided Seller’s request for consent clearly states in all capital letters in a prominent place the date by which the Lease will be deemed approved if Buyer does not object. From and after May 31, 2007, Seller shall not enter into or extend, renew, modify or replace any Leases or other agreements relating to the Property that are not terminable on thirty (30) days notice without the prior written consent of Buyer, which consent may be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and brokerage commissions payable with respect to any new leases and/or amendments, modifications or renewals of existing Leases which are executed after the Effective Date and approved (or deemed approved) -3- by Buyer hereunder shall be paid by Buyer. Seller shall provide Buyer with copies of all such new Leases and all extensions, renewals, modifications and replacements of existing Leases following execution thereof.” 5. Facsimile Signatures; Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 6. Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 7. Except as amended herein, all terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written. [End of Text - Signatures on following page] -4- IN WITNESS WHEREOF, the parties have executed this Amendment this 30th day of May, 2007. “SELLER” GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: /s/ Kim A. Rieck Kim A. Rieck Senior Vice President “BUYER” SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ Julie Lubin Title: Executive Vice President, Finance -5- FOURTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This Fourth Amendment to Agreement of Sale and Purchase ("Agreement") is made this 31st day of May, 2007, by and between Glimcher University Mall Limited Partnership, a Delaware limited partnership ("Seller") and Somera Capital Management, LLC, a California limited liability company ("Buyer") WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007, as amended by that certain First Amendment to Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment to Agreement of Sale and Purchase dated May 25, 2007, and that certain Third Amendment to Agreement of Sale and Purchase dated May 30, 2007 (the "Purchase Agreement") for the sale and purchase of the Real Property commonly known as "University Mall" in Tampa, Florida (the "Property"); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are herby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows; 1. Preamble and Recitals; Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: "3.5 Additional Deposit and Notice of Intention to Proceed. On or before June 1, 2007, Buyer shall deliver to Seller Buyer's Notice of intention to proceed with the closing on the purchase of the Property ("Notice of Intention to Proceed") and, within one (1) business day after such delivery, deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not give the Notice of Intention to Proceed on or before June 1, 2007 and pay the Additional Deposit to the Title Company within one (1) business day after such -1- delivery, this Agreement shall automatically terminate, the Deposit shall be paid to Seller and thereafter the parties shall have no further liabilities under this Agreement except pursuant to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9." 3. Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: "Estoppel Certificates. 3.6.1 On or before June 5, 2007, Seller shall forward an estoppel certificate to all Property tenants, substantially in the form of Exhibit E attached to this Agreement (or the agreed form of estoppel that is attached to a Property tenant's lease) containing information that is consistent with the information set forth in the applicable tenant lease and the Rent Roll (as defined in Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed tenant estoppel certificates from all of the then-current Property tenants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the tenant estoppel certificates, provided, however, that it shall be a condition precedent to Buyer's obligation to purchase the Property (which may be waived by Buyer) that at least three (3) business days prior to the Closing Date, Seller shall have delivered to Buyer an executed tenant estoppel certificate, not disclosing any material variance with the information forth in the applicable tenant lease and the Rent Roll, and not alleging any material, uncured default of Seller under such lease (an "Acceptable Tenant Estoppel") for (a) tenants occupying not less than seventy-five (75%) of the inline leased square footage of the Property; and (b) one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant leasing 25,000 square feet or more of floor space on the Property) (the "Required Tenant Estoppels"). Notwithstanding anything herein to the contrary, if that Seller has been unable to obtain (and deliver to Buyer) the Required Tenant Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required Tenant Estoppel condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required Tenant Estoppels. 3.6.2 On or before June 5, 2007, Seller shall forward to each owner of stores adjoining the Improvements (a "Major Occupant") an estoppel certificate with respect to any reciprocal easement agreement entered into by such Major Occupant in a form reasonably acceptable to Buyer, containing information that is consistent with the reciprocal easement agreement, and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed estoppel certificates (the "REA Estoppel Certificates") from all of the then-current Major Occupants. -2- Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller he in default hereunder for its failure to obtain all or any of the Estoppel Certificates, provided, however, that it shall be a condition precedent to Buyer's obligation to purchase the Property (which may be waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not disclosing any material variance with the information forth in the reciprocal easement agreement and not alleging any material, uncured default of Seller under such reciprocal easement agreement (the "Required REA Estoppels"). Notwithstanding anything herein to the contrary, if Seller has been unable to obtain (and deliver to Buyer) all Required REA Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required REA Estoppels condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required REA Estoppels. 3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants any subordination, non-disturbance and attornment agreements ("SNDAs") that Buyer's lender requests; provided, however, that in no event shall Seller be in default hereunder for its failure to obtain all or any SNDA and it shall not be a condition precedent to Buyer's obligation to purchase the Property that Seller or Buyer obtain any such SNDA." 4. Facsimile Signatures; Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 5. Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 6. Except as amended herein, all terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written. [End of Text - Signatures on following page] -3- IN WITNESS WHEREOF, the parties have executed this Amendment this 31st day of May, 2007. "SELLER" GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: /s/ Kim A. Rieck Kim A. Rieck Senior Vice President "BUYER" SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ Julie Lubin Julie Lubin Executive Vice President - Finance -4- FIFTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This Fifth Amendment to Agreement of Sale and Purchase ("Amendment") is made this 1st day of June, 2007, by and between Glimcher University Mall Limited Partnership, a Delaware limited partnership ("Seller") and Somera Capital Management, LLC, a California limited liability company ("Buyer") WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007, as amended by that certain First Amendment to Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment to Agreement of Sale and Purchase dated May 25, 2007, that certain Third Amendment to Agreement of Sale and Purchase dated May 30, 2007, and that certain Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007 (the "Purchase Agreement") for the sale and purchase of the Real Property commonly known as "University Mall" in Tampa, Florida (the "Property"); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are herby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows: 1. Preamble and Recitals; Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: "3.5 Additional Deposit and Notice of Intention to Proceed. On or before June 4, 2007, Buyer shall deliver to Seller Buyer's Notice of intention to proceed with the closing on the purchase of the Property ("Notice of Intention to Proceed") and, within one (1) business day after such delivery, deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not give the Notice of Intention to Proceed on or before June 4, 2007 and pay the Additional -1- Deposit to the Title Company within one (1) business day after such delivery, this Agreement shall automatically terminate, the Deposit shall be paid to Seller and thereafter the parties shall have no further liabilities under this Agreement except pursuant to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9." 3. Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted in its entirety, and the following is inserted in its place: "Estoppel Certificates. 3.6.1 On or before June 8, 2007, Seller shall forward an estoppel certificate to all Property tenants, substantially in the form of Exhibit E attached to this Agreement (or the agreed form of estoppel that is attached to a Property tenant's lease) containing information that is consistent with the information set forth in the applicable tenant lease and the Rent Roll (as defined in Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed tenant estoppel certificates from all of the then-current Property tenants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the tenant estoppel certificates, provided, however, that it shall be a condition precedent to Buyer's obligation to purchase the Property (which may be waived by Buyer) that at least three (3) business days prior to the Closing Date, Seller shall have delivered to Buyer an executed tenant estoppel certificate, not disclosing any material variance with the information forth in the applicable tenant lease and the Rent Roll, and not alleging any material, uncured default of Seller under such lease (an "Acceptable Tenant Estoppel") for (a) tenants occupying not less than seventy-five (75%) of the inline leased square footage of the Property; and (b) one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant leasing 25,000 square feet or more of floor space on the Property) (the "Required Tenant Estoppels"). Notwithstanding anything herein to the contrary, if that Seller has been unable to obtain (and deliver to Buyer) the Required Tenant Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required Tenant Estoppel condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required Tenant Estoppels. 3.6.2 On or before June 8, 2007, Seller shall forward to each owner of stores adjoining the Improvements (a "Major Occupant") an estoppel certificate with respect to any reciprocal easement agreement entered into by such Major Occupant in a form reasonably acceptable to Buyer, containing information that is consistent with the reciprocal easement agreement, and thereafter use reasonable efforts to obtain, prior to the Closing Date, executed estoppel certificates (the "REA Estoppel -2- Certificates") from all of the then-current Major Occupants. Notwithstanding anything to the contrary contained in this Agreement, in no event shall Seller be in default hereunder for its failure to obtain all or any of the Estoppel Certificates, provided, however, that it shall be a condition precedent to Buyer's obligation to purchase the Property (which may be waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not disclosing any material variance with the information forth in the reciprocal easement agreement and not alleging any material, uncured default of Seller under such reciprocal easement agreement (the “Required REA Estoppels").Notwithstanding anything herein to the contrary, if Seller has been unable to obtain (and deliver to Buyer) all Required REA Estoppels at least three (3) business days prior to the Closing Date, and Buyer is not willing to waive the Required REA Estoppels condition, then either party shall have the right to delay the Closing Date by up to thirty (30) days in order for Seller to continue to attempt to obtain the missing Required REA Estoppels. 3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants any subordination, non-disturbance and attomment agreements ("SNDAs")that Buyer's lender requests; provided, however, that in no event shall Seller be in default hereunder for its failure to obtain all or any SNDA and it shall not be a condition precedent to Buyer's obligation to purchase the Property that Seller or Buyer obtain any such SNDA." 4. Facsimile Signatures; Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 5. Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 6. Effect of Amendment. Except as amended herein, all terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written. [End of Text - Signatures on following page] -3- IN WITNESS WHEREOF, the parties have executed this Amendment this 31st day of May, 2007. "SELLER" GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: /s/ Kim A. Rieck Kim A. Rieck Senior Vice President "BUYER" SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ Julie Lubin Julie Lubin Executive Vice President - Finance -4- SIXTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This Sixth Amendment to Agreement of Sale and Purchase ("Amendment") is made this 4th day of June, 2007, by and between Glimcher University Mall Limited Partnership, a • Delaware limited partnership ("Seller") and Somera Capital Management, LLC, a California limited liability company ("Buyer") WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007, as amended by that certain First Amendment to Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment to Agreement of Sale and Purchase dated May 25, 2007, that certain Third Amendment to Agreement of Sale and Purchase dated May 30, 2007, and that certain Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007, and that certain Fifth Amendment to Agreement of Purchase and Sale dated June 1, 2007 (the 'Purchase Agreement") for the sale and purchase of the Real Property commonly known as "University Mall" in Tampa, Florida (the "Property"); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows: 1. Preamble and Recitals; Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Additional Deposit and Notice of Intention to Proceed. Upon execution and delivery by Seller and Buyer of this Amendment, Buyer will be deemed to have delivered its Notice of Intention to Proceed pursuant to Section 3.5 of the Purchase Agreement, subject to the terms and conditions of the Purchase Agreement. Notwithstanding anything in the Purchase Agreement to the contrary, on or before June 5, 2007, Buyer shall deposit the Additional Deposit in escrow with the Title Company, by wire transfer. If Buyer does not pay the Additional Deposit to the Title Company on or before June 5, 2007 this Agreement shall automatically terminate, the Deposit shall be paid to Seller and thereafter the parties shall have no further liabilities under this Agreement except pursuant to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9. 3. Firestone Site. On or before June 6, 2007, Seller shall deliver to BFS Retail & Commercial Operations, LLC ("Firestone") a notice in substantially the form of Exhibit A attached to this Amendment. -1- 4. Facsimile Signatures; Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 5.Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 6.Effect of Amendment. Except as amended herein, all terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written, [End of Text - Signatures on Following Page] -2- IN WITNESS WHEREOF, the parties have executed this Amendment this 4th day of June, 2007. "SELLER" GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: /s/ George Schmidt George Schmidt Executive Vice President "BUYER" SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: /s/ Julie Lubin Julie Lubin Executive Vice President - Finance -3- SEVENTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE This Seventh. Amendment to Agreement of Sale and Purchase (“Amendment”) is made this 13th day of June, 2007, by and between Glimcher University Mall Limited Partnership, a Delaware limited partnership ("Seller") and Somera Capital Management, LLC, a California limited liability company ("Buyer"). WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and Purchase dated April 25, 2007, as amended by that certain First Amendment to Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment to Agreement of Sale and Purchase dated May 25, 2007, that certain Third Amendment to Agreement of Sale and Purchase dated May 30, 2007, that certain Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007, that certain Fifth Amendment to Agreement of Purchase and Sale dated June 1, 2007 and that certain Sixth Amendment to Agreement of Purchase and Sale dated June 4, 2007 (the "Purchase Agreement") for the sale and purchase of the Real Property commonly known as "University Mall" located in Tampa, Florida (the "Property"); and WHEREAS, Seller and Buyer desire to amend the terms and conditions of the Purchase Agreement, as set forth herein: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, Seller and Buyer, intending to be legally bound, do hereby agree as follows: 1.Preamble and Recitals Definitions. a. The preamble and recitals above are incorporated herein as if fully rewritten herein. b. Capitalized terms not defined herein shall have the meanings set forth in the Purchase Agreement. 2. Correction of Closing Date. a. Section 1.4 of the Purchase Agreement is hereby deleted and replaced in its entirety with the following: '"Closing Date" means not later than June 28, 2007, subject to extension as provided in Section 4.2 (or any other date which is approved in writing by both Buyer and Seller.' b. Section 4.2 of the Purchase Agreement is hereby deleted and replaced in its entirety with the following: -1- "Closing Date. The Closing shall occur through Escrow on the Closing Date. At Buyer's election, Buyer may postpone the Closing Date from June 28, 2007 to July 12, 2007 by causing the following to occur on or before June 27, 2007: (i) delivery to Seller of Buyer's Notice of its election to postpone Closing; and (ii) payment into escrow with the Title Company, by wire transfer, of the sum of One Million Dollars ($1,000,000.00) (the "Second Additional Deposit").Upon receipt by the Title Company, the Second Additional Deposit shall be deemed included in the Deposit for all purposes under this Agreement." 3. Facsimile Signatures: Counterparts. This Amendment may be executed by the electronic exchange of copies hereof bearing the signatures of each of the parties. This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all such counterparts together shall constitute one and the same instrument. 4.Governing Law. The validity, interpretation, construction, performance and enforcement of this Amendment and the rights and obligations of the parties hereunder shall be governed in all respects by the law of the State where the Property is located. 5.Effect of Amendment. Except as amended herein, ail terms and conditions of the Purchase Agreement are and remain unchanged and in full force and effect as therein written. [End of Text - Signatures on Following Page] -2- IN WITNESS WHEREOF, the parties have executed this Amendment this 13th day of June, 2007. "SELLER" GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership By: GLIMCHER TAMPA, INC., a Delaware corporation, Its sole General Partner By: Kim A. Rieck Kim A. Rieck Senior Vice President "BUYER" SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company By: David A. Brown David A. Brown Manager -3- EXHIBIT B LEGAL DESCRIPTION PARCEL I (TRACT 1) A parcel consisting of part of the Southeast Quarter of Section 7 and part of the Southwest Quarter of Section 8, Township 28 South, Range 19 East, Hillsborough County, Florida, described as follows: From the Southeast corner of said Section 7, run North 00° 08' 00" East along the East boundary of said Southeast Quarter of Section 7 for a distance of 71.28 feet to a point, which point is on the North right-of-way line of State Road 582; thence run North 89° 46' 02" West along said North right-of-way line for a distance of 250.40 feet; thence run
